Orange Street in New Haven runs north and south and is intersected by Trumbull Street, which runs east and west.
On February 10, 1937 at about 11:15 p.m., the plaintiff attempted to cross Orange Street from the east side to the west side thereof at its intersection with Trumbull Street. The defendant was driving his automobile south on the west side of Orange Street at a speed of 25 to 30 miles per hour approaching Trumbull Street. The plaintiff testifies that before leaving the curb, he looked both north and south and saw no approaching traffic in either direction. Three automobiles passed north on the east side of Orange Street. The plaintiff crossed the easterly half of Orange Street after the third of these automobiles had passed north. The plaintiff testifies that, when he was one-third or one-half of the distance across Orange Street, he looked north and saw two lights of an approaching *Page 130 
automobile, but thought it was a block away. The Court finds that the plaintiff came from behind the last of the three automobiles going north and stepped right into the path of the defendant's automobile coming south. The automobiles travelling north concealed the plaintiff from the defendant, until it was too late to avoid striking the plaintiff. The defendant then threw on his brakes and turned his automobile to the left and stopped within a very few feet; but the plaintiff was struck by the right mudguard of the defendant's automobile.
The Court finds that the plaintiff has failed to prove by a fair preponderance of the evidence any of the allegations of negligence of the defendant appearing in the complaint. The Court finds that the plaintiff was guilty of contributory negligence that was a proximate cause of his injuries.
The Court in this memorandum of decision refrains from making any more specific finding of facts, thus avoiding the necessity at this time of setting forth in detail any decision raising any question of veracity of witnesses.
   Judgment may be entered in favor of the defendant.